DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/25/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/24/22 and 5/21/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegelich (U.S. Pub. No. 20170195561 A1), in view of Cole (U.S. Pub. No. 20150341617 A1).

Regarding to claim 1 and 11:

1. Hegelich teach a system that identifies viewing directions for video content, the system comprising: (Hegelich [0072] to playback and interact with a chosen video, a
play icon may be tapped. The user may drag a finger around on the screen to change
the viewing angle [viewing direction] of the shot) one or more physical processors configured by machine-readable instructions to: (Hegelich [0095] multiprocessor and multi-core (multiple CPUs on a single integrated circuit) computer systems with co-processing capabilities may be employed. Also, multitasking may be employed as a computer processing technique to handle simultaneous execution of multiple computer programs)
obtain video information defining the video content, (Hegelich [0036] because 360.degree. cameras record the whole environment and not any particular angle, the user could either watch the video multiple times to see all different views that have been recorded, or the user could watch the video in its spherical representation) the video content having a progress length, (Hegelich [0072] to playback and interact with a chosen video, a play icon may be tapped. The user may drag a finger around on the screen to change the viewing angle [viewing direction] of the shot. The video may continue to playback while the perspective of the video changes. Tapping or scrubbing on the video timeline [function of progress] may be used to skip around throughout the video) 
the video content captured by an image capture device positioned on a mount, (Hegelich [0041] a panoramic view offers the possibility to be aware of what goes on behind the user or otherwise in directions currently outside the user's line of sight or field of view. This can be extremely useful when the camera is mounted on a helmet or vehicle in a traffic situation) 
obtain sensor information, the sensor information characterizing orientation of the image capture device with respect to the direction of interest for the mount, (Hegelich FIG. 22 [0055] the camera system 2210 may include one or more motion sensors, e.g., as part of the processor module 2260. As used herein, the term “motion sensor” includes sensors that can detect motion, orientation, position and/or location, including linear motion and/or acceleration, rotational motion and/or acceleration, orientation of the camera system (e.g., pitch, yaw, tilt), geographic position, gravity vector, altitude, height, and the like. For example, the motion sensor(s) may include accelerometers, gyroscopes, global positioning system (GPS) sensors, barometers and/or compasses that produce data simultaneously with the optical and, optionally, audio data. Such motion sensors can be used to provide the motion, orientation, position and location information used to perform some of the image processing and display functions described herein. This data may be encoded and recorded. The captured motion sensor data may be synchronized with the panoramic visual images captured by the camera system 2210, and may be associated with a particular image view corresponding to a portion of the panoramic visual images)
the sensor information characterizes the direction of interest for the mount as being pointed away from the front of the image capture device; (Hegelich [0042] FIG. 11 shows the filter layer 206 as employed by the autowarning module 4D. The filter process during operation of the autowarning module 4D concentrates on a pre-defined region of interest at step 1102 which is behind or outside of the field of view of the user's forward motion) 
wherein responsive to the sensor information characterizing the direction of interest for the mount as being pointed away from the front of the image capture device, the viewing direction is determined to point away from front of the video content; (Hegelich [0041] a panoramic view offers the possibility to be aware of what goes on behind the user or otherwise in directions currently outside the user's line of sight or field of view. This can be extremely useful when the camera is mounted on a helmet or vehicle in a traffic situation, for example. The autowarning module 4D can be programmed to analyze the movements behind the user, or otherwise outside the field of view of the user, and issue a warning in case a vehicle or other obstacle is moving too quickly or too close to the vicinity of the user. The autowarning module 4D can employ the approach of the automation module 4A to solve this task. The autowarning module 4D can use real-time processing to solve the task, which is a different application of the same process as used in previous modules and applications described above. [0042] FIG. 11 shows the filter layer 206 as employed by the autowarning module 4D. The filter process during operation of the autowarning module 4D concentrates on a pre-defined region of interest at step 1102 which is behind or outside of the field of view of the user's forward motion)
and present the video content on a display based on the viewing direction. (Hegelich [0024] one or more algorithms executed by the automation module 4A can operate to analyze the video and automatically display the most interesting sector in each frame. Hegelich [0062] The images from the camera system 2210 may be displayed in any suitable manner. For example, a touch screen may be provided to sense touch actions provided by a user. User touch actions and sensor data may be used to select a particular viewing direction, which is then rendered. The device can interactively render the texture mapped video data in combination with the user touch actions and/or the sensor data to produce video for display)

Hegelich do not explicitly teach the mount having a direction of interest that is used to point a viewing direction for the video content captured by the image capture device while the image capture device is positioned on the mount; wherein responsive to the image capture device being positioned on the mount such that front of the image capture device is pointed in a direction away from the direction of interest for the mount, determine the viewing direction for the video content based on the orientation of the image capture device with respect to the direction of interest for the mount such that the viewing direction points along the direction of interest for the mount.

However Cole teach the mount having a direction of interest that is used to point a viewing direction for the video content captured by the image capture device while the image capture device is positioned on the mount; (Cole Fig. 4 shows one of the three mounting direction can be indicator for the direction of interest. [0048] FIG. 2 is a diagram 200 of the camera array shown in FIG. 1 in greater detail. While the camera rig is again shown with 6 cameras, in some embodiment the camera rig is populated with only two cameras, e.g., camera pair 102. As shown there is a 120 degree separation between each camera pair mounting positions. Consider for example if the center between each camera pair corresponds to the direction of the camera mounting position. [0054] The support structure 720 includes three different mounting positions for mounting the stereoscopic camera pairs 702, 704, 706, with each mounting position corresponding to a different direction offset 120 degrees from the direction of the adjacent mounting position. In the illustrated embodiment of FIG. 7) wherein responsive to the image capture device being positioned on the mount such that front of the image capture device is pointed in a direction away from the direction of interest for the mount, (Cole [0074] operation proceeds from step 620 to step 622. In step 622 a second pair of images is captured using the first pair of cameras while the first pair of cameras is facing in the second direction. Operation proceeds from step 622 to step 624. In step 624 the camera mounting platform is rotated, after capturing the second pair of images, to position the first pair of cameras to a third camera mounting position causing the first pair of cameras to face in a third direction)
determine the viewing direction for the video content based on the orientation of the image capture device with respect to the direction of interest for the mount such that the viewing direction points along the direction of interest for the mount, (Cole FIG. 4 shows three viewing direction to choose from [0060] what the general position and direction of the camera pairs is defined by the slots in the support plate 720, the position and direction can be finely adjusted as part of the camera calibration process to achieve the desired camera alignment while the cameras are secured to the support structure 720 in the field where the camera rig is to be used)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hegelich, further incorporating Cole in video/camera technology. One would be motivated to do so, to incorporate the mount having a direction of interest that is used to point a viewing direction for the video content captured by the image capture device while the image capture device is positioned on the mount. This functionality will improve quality of image.

Regarding to claim 2 and 12:

2. Hegelich teach the system of claim 1, wherein: the video content includes spherical video content, (Hegelich [0036] because 360.degree. cameras record the whole environment and not any particular angle, the user could either watch the video multiple times to see all different views that have been recorded, or the user could watch the video in its spherical representation) the spherical video content defining visual content from a point a view (Hegelich [0026] this results in video content representing a shorter segment (e.g., made shorter in terms of time length) of the entire originally captured panoramic video content. The autocut module 4C may be programmed for automatic editing of recorded panoramic video into a shorter video clip with a narrow field of view based on machine learning using techniques for pattern matching and object classification, for example) as a function of progress through the progress length of the spherical video content; and (Hegelich [0072] to playback and interact with a chosen video, a play icon may be tapped. The user may drag a finger around on the screen to change the viewing angle [viewing direction] of the shot. The video may continue to playback while the perspective of the video changes. Tapping or scrubbing on the video timeline [function of progress] may be used to skip around throughout the video)
responsive to the sensor information characterizing the direction of interest for the mount as being pointed towards back of the image capture device, the viewing direction is determined to point towards back of the spherical video content. (Hegelich [0041] a panoramic view offers the possibility to be aware of what goes on behind the user or otherwise in directions currently outside the user's line of sight or field of view. This can be extremely useful when the camera is mounted on a helmet or vehicle in a traffic situation, for example. The autowarning module 4D can be programmed to analyze the movements behind the user, or otherwise outside the field of view of the user, and issue a warning in case a vehicle or other obstacle is moving too quickly or too close to the vicinity of the user. The autowarning module 4D can employ the approach of the automation module 4A to solve this task. The autowarning module 4D can use real-time processing to solve the task, which is a different application of the same process as used in previous modules and applications described above. [0042] FIG. 11 shows the filter layer 206 as employed by the autowarning module 4D. The filter process during operation of the autowarning module 4D concentrates on a pre-defined region of interest at step 1102 which is behind or outside of the field of view of the user's forward motion)

Regarding to claim 3 and 13:

3. Hegelich teach the system of claim 1, wherein the direction of interest for the mount includes a forward direction of the mount. (Hegelich [0062] The images from the camera system 2210 may be displayed in any suitable manner. For example, a touch screen may be provided to sense touch actions provided by a user. User touch actions and sensor data may be used to select a particular viewing direction, which is then rendered. The device can interactively render the texture mapped video data in combination with the user touch actions and/or the sensor data to produce video for display)

Alternatively, wherein the direction of interest for the mount includes a forward direction of the mount. (Cole [0036] FIG. 1 when a 2-camera array is used to capture a football game with the field of play at the 0-degree position relative to the cameras, the array is manually rotated around the nodal point into the 120-degree and 240-degree positions. This allows the action on the field of a sports game or match, e.g., foreground, to be captured in real time and the sidelines and bleachers, e.g., background areas, to be captured as stereoscopic static images to be used to build a hybridized panorama including real time stereo video for the front portion and static images for the left and right rear portions. In this manner, the rig can be used to capture a 360 degree view with some portions of the 360 view being captured at different points in time with the camera rig being rotated around its nodal axis, e.g., vertical center point between the different points in time when the different view of the 360 scene area are captured. Alternatively, single cameras may be mounted in the second and third camera pair mounting positions and mono (non-stereoscopic) video captured for those areas)

Regarding to claim 5 and 15:

5. Hegelich teach the system of claim 1, Hegelich do not explicitly teach wherein the mount includes an indicator to indicate the direction of interest for the mount.

However Cole teach wherein the mount includes an indicator to indicate the direction of interest for the mount. (Cole Fig. 4 shows one of the three mounting direction can be indicator for the direction of interest. [0048] FIG. 2 is a diagram 200 of the camera array shown in FIG. 1 in greater detail. While the camera rig is again shown with 6 cameras, in some embodiment the camera rig is populated with only two cameras, e.g., camera pair 102. As shown there is a 120 degree separation between each camera pair mounting positions. Consider for example if the center between each camera pair corresponds to the direction of the camera mounting position. [0054] The support structure 720 includes three different mounting positions for mounting the stereoscopic camera pairs 702, 704, 706, with each mounting position corresponding to a different direction offset 120 degrees from the direction of the adjacent mounting position. In the illustrated embodiment of FIG. 7)

Regarding to claim 6 and 16:

6. Hegelich teach the system of claim 5, Hegelich do not explicitly teach wherein the indicator is rotatable about the mount to change the direction of interest for the mount.

However Cole teach wherein the indicator is rotatable about the mount Cole [0036] FIG. 1 when a 2-camera array is used to capture a football game with the field of play at the 0-degree position relative to the cameras, the array is manually rotated around the nodal point into the 120-degree and 240-degree positions. This allows the action on the field of a sports game or match, e.g., foreground, to be captured in real time and the sidelines and bleachers, e.g., background areas, to be captured as stereoscopic static images to be used to build a hybridized panorama including real time stereo video for the front portion and static images for the left and right rear portions. In this manner, the rig can be used to capture a 360 degree view with some portions of the 360 view being captured at different points in time with the camera rig being rotated around its nodal axis, e.g., vertical center point between the different points in time when the different view of the 360 scene area are captured. Alternatively, single cameras may be mounted in the second and third camera pair mounting positions and mono (non-stereoscopic) video captured for those areas) to change the direction of interest for the mount. (Cole Fig. 4 shows one of the three mounting direction can be indicator for the direction of interest. [0048] FIG. 2 is a diagram 200 of the camera array shown in FIG. 1 in greater detail. While the camera rig is again shown with 6 cameras, in some embodiment the camera rig is populated with only two cameras, e.g., camera pair 102. As shown there is a 120 degree separation between each camera pair mounting positions. Consider for example if the center between each camera pair corresponds to the direction of the camera mounting position. [0054] The support structure 720 includes three different mounting positions for mounting the stereoscopic camera pairs 702, 704, 706, with each mounting position corresponding to a different direction offset 120 degrees from the direction of the adjacent mounting position. In the illustrated embodiment of FIG. 7)

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegelich (U.S. Pub. No. 20170195561 A1), in view of Cole (U.S. Pub. No. 20150341617 A1), further in view of Joo (U.S. Pub. No. 20200332945 A1).

Regarding to claim 7 and 17:

7. Hegelich teach the system of claim 1, Hegelich do not explicitly teach wherein the mount includes a gimbal.

However Joo teach wherein the mount includes a gimbal. (Joo Fig. 10 [0093] The holder 500 may mediate the connector 400 of the gimbal and a certain mobile device as an information collecting device such that the mobile device may be installed onto the gimbal. As shown in FIG. 10, a mobile device T may be installed onto the gimbal via the holder 500. However, FIGS. 8 through 10 show only an example, and various types of holding devices may be used)

The motivation for combining Hegelich and Cole as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hegelich, further incorporating Cole and Joo in video/camera technology. One would be motivated to do so, to incorporate the mount includes a gimbal. This functionality will improve user experience.

Regarding to claim 8 and 18:

8. Hegelich teach the system of claim 7, Hegelich do not explicitly teach wherein the direction of interest for the gimbal changes based on orientation in which the gimbal is held by a user.

However Joo teach wherein the direction of interest for the gimbal changes based on orientation in which the gimbal is held by a user. (Joo Fig. 2 [0003] FIG. 10 is a diagram illustrating an example of a 3-axis gimbal according to the related art. Since the 3-axis gimbal shown in FIG. 1 has a yaw-roll-pitch sequence, interference between axes occurs when a portrait shot is taken in a vertical position. In other words, a pitch axis coincides with a yaw axis, causing gimbal lock in which the tilt function of the pitch axis disappears. Accordingly, only 2-axis driving is available, deteriorating the function of the gimbal and limiting shooting composition. Joo [0036] the stand 10 is a member that may be gripped in a user's hand or installed in a certain device. The stand 10 may include a grip portion 12 having a rod shape and a supporting portion 14 to which a bottom of the grip portion 12 is connected so that the grip portion 12 may be erected. Desirably, the grip portion 12 may include an operating portion 16 that may operate the operation of the gimbal, a certain controller that may control the operation of the gimbal, and a power source that supplies power, but the present disclosure is not limited thereto. [0040] The first power unit 120 may include a member like a motor which is provided with power to produce a torque. The first power unit 120 may be embedded and fixed in the first housing 110. The first power unit 120 includes a first rotation shaft 122 extending in a vertical direction and produces a yaw motion by rotating the first rotation shaft 122. In other words, the first power unit 120 enables a member connected to the first rotation shaft 122 to perform a yaw motion by rotating the first rotation shaft 122 extending in the vertical direction. Here, the vertical direction may coincide with a direction, in which the grip portion 12 is erected on the supporting portion 14, and is represented with a Z axis in FIG. 3. Meanwhile, it is apparent that the vertical direction varies with the alignment of the gimbal)

Regarding to claim 9 and 19:

9. Hegelich teach the system of claim 8, Hegelich do not explicitly teach wherein based on the gimbal being held vertically by the user, the direction of interest is pointed in a direction perpendicular to the gimbal. 

However Joo teach wherein based on the gimbal being held vertically by the user, the direction of interest is pointed in a direction perpendicular to the gimbal. (Joo [0003] Fig. 2, FIG. 10 is a diagram illustrating an example of a 3-axis gimbal according to the related art. Since the 3-axis gimbal shown in FIG. 1 has a yaw-roll-pitch sequence, interference between axes occurs when a portrait shot is taken in a vertical position. In other words, a pitch axis coincides with a yaw axis, causing gimbal lock in which the tilt function of the pitch axis disappears. Accordingly, only 2-axis driving is available, deteriorating the function of the gimbal and limiting shooting composition. Joo [0036] the stand 10 is a member that may be gripped in a user's hand or installed in a certain device. The stand 10 may include a grip portion 12 having a rod shape and a supporting portion 14 to which a bottom of the grip portion 12 is connected so that the grip portion 12 may be erected. Desirably, the grip portion 12 may include an operating portion 16 that may operate the operation of the gimbal, a certain controller that may control the operation of the gimbal, and a power source that supplies power, but the present disclosure is not limited thereto. [0040] The first power unit 120 may include a member like a motor which is provided with power to produce a torque. The first power unit 120 may be embedded and fixed in the first housing 110. The first power unit 120 includes a first rotation shaft 122 extending in a vertical direction and produces a yaw motion by rotating the first rotation shaft 122. In other words, the first power unit 120 enables a member connected to the first rotation shaft 122 to perform a yaw motion by rotating the first rotation shaft 122 extending in the vertical direction. Here, the vertical direction may coincide with a direction, in which the grip portion 12 is erected on the supporting portion 14, and is represented with a Z axis in FIG. 3. Meanwhile, it is apparent that the vertical direction varies with the alignment of the gimbal)

Regarding to claim 10 and 20:

10. Hegelich teach the system of claim 8, Hegelich do not explicitly teach wherein based on the gimbal being held extended and away from the user, the direction of interest is pointed in a top direction of the gimbal.

However Joo teach wherein based on the gimbal being held extended and away from the user, the direction of interest is pointed in a top direction of the gimbal. (Joo Fig. 2 [0003] FIG. 10 is a diagram illustrating an example of a 3-axis gimbal according to the related art. Since the 3-axis gimbal shown in FIG. 1 has a yaw-roll-pitch sequence, interference between axes occurs when a portrait shot is taken in a vertical position. In other words, a pitch axis coincides with a yaw axis, causing gimbal lock in which the tilt function of the pitch axis disappears. Accordingly, only 2-axis driving is available, deteriorating the function of the gimbal and limiting shooting composition. Joo [0036] the stand 10 is a member that may be gripped in a user's hand or installed in a certain device. The stand 10 may include a grip portion 12 having a rod shape and a supporting portion 14 to which a bottom of the grip portion 12 is connected so that the grip portion 12 may be erected. Desirably, the grip portion 12 may include an operating portion 16 that may operate the operation of the gimbal, a certain controller that may control the operation of the gimbal, and a power source that supplies power, but the present disclosure is not limited thereto. [0040] The first power unit 120 may include a member like a motor which is provided with power to produce a torque. The first power unit 120 may be embedded and fixed in the first housing 110. The first power unit 120 includes a first rotation shaft 122 extending in a vertical direction and produces a yaw motion by rotating the first rotation shaft 122. In other words, the first power unit 120 enables a member connected to the first rotation shaft 122 to perform a yaw motion by rotating the first rotation shaft 122 extending in the vertical direction. Here, the vertical direction may coincide with a direction, in which the grip portion 12 is erected on the supporting portion 14, and is represented with a Z axis in FIG. 3. Meanwhile, it is apparent that the vertical direction varies with the alignment of the gimbal)

Allowable subject matter

Regarding to claim 4 and 14:

Claims 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482